Judgment, Supreme Court, New York County (Marilyn Shafer, J.), entered September 8, 2006, which, insofar as appealed from as limited by the briefs, denied the petition and dismissed the CPLR article 78 proceeding to the extent that it sought to modify the determination of respondent Board, dated July 5, 2005, awarding petitioner $13,873.60 and denying predetermination interest, unanimously affirmed, without costs.
Respondent properly calculated the award on a quantum meruit basis, and refused to base its calculation on the unsuccessful bid by a different bidder on a different contract that had been rescinded (see Najjar Indus. v City of New York, 87 AD2d 329, 331-332 [1982], affd 68 NY2d 943 [1986]). The denial of predetermination interest was also appropriate because absent a specific statutory provision or clear policy from which the intent to authorize it may be discerned, there is no basis for an award of interest (see Matter of Bello v Roswell Park Cancer Inst., 5 NY3d 170 [2005]). Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.